Citation Nr: 1733629	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  16-56 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1955 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, the Veteran testified at an RO hearing before a Decision Review Officer.

In April 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran's hearing loss is related to service.

2.  The Veteran's tinnitus is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection for a "chronic disease," including organic diseases of the nervous system such as sensorineural hearing loss and tinnitus, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015).


II. Analysis

Hearing Loss

At the April 2017 Board hearing, the Veteran contended that he currently has hearing loss that was caused by his in-service noise exposure, to include noise from the motor pool, vehicles, and artillery.

Regarding the Veteran's service treatment records (STRs), the RO, in a July 2014 letter, informed the Veteran of the unavailability of his STRs and that they may have been destroyed in a fire.  The Board notes that the Veteran's DD-214 shows his military occupational specialty (MOS) included light vehicle driver, which is among those listed in the Department of Defense's Duty MOS Noise Exposure Listing.

The evidence includes the Veteran's post-service VA and private treatment records, a September 2014 VA examination report, a May 2016 disability benefits questionnaire (DBQ), and the Veteran's testimony at the RO and Board hearings.  Post-service treatment records show complaints of hearing loss that the Veteran reportedly asserted worsened due to a 2003 sinus surgery.  See, e.g., November 30, 2004, VA treatment record.

The September 2014 VA examination report shows that the Veteran has hearing loss according to 38 C.F.R. § 3.385.  The examiner provided a negative nexus opinion based, at least in part, on the Veteran's 2003 surgery and reported post-service noise exposure.

The May 2016 DBQ, completed by a private physician, also shows that the Veteran has hearing loss according to 38 C.F.R. § 3.385.  However, the physician provided a positive nexus opinion.

At the Board hearing, the Veteran testified that his in-service duties exposed him to noise for a year and a half and that his only post-service noise exposure is from hunting once a year.

In weighing the evidence as a whole, the question regarding nexus is, at the least, in equipoise.  The Board finds that the positive nexus opinion taken into consideration with Veteran's credible testimony weighs in favor of finding that the Veteran's current hearing loss is at least as like as not related to service, to include the noise exposure that resulted from his duties.  The Board also considered that VA has a heightened obligation to assist the Veteran in the development of the case, and to explain its findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are unavailable through no fault of the Veteran.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Therefore, any reasonable doubt must be resolved in the Veteran's favor, and the Board finds that his current hearing loss is related to his in-service noise exposure.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for hearing loss.

Tinnitus

The Veteran also contends that he currently suffers from tinnitus that is related to service.  As discussed above, the Board finds that the Veteran experienced exposure to loud noise in service.

The September 2014 VA examiner reported a diagnosis of tinnitus and opined that the tinnitus is less likely than not related to the Veteran's military noise exposure.  The examiner's rationale for this negative nexus opinion included that the Veteran reportedly asserted that the tinnitus started either 25 years ago or 25 years after separation or, in other words, many years after service.

The physician who provided the positive nexus opinion in the May 2016 DBQ for hearing loss also provided a positive nexus opinion for tinnitus.

At the RO hearing, the Veteran contended that he first noticed buzzing at the rifle range but thought such buzzing was just part of firing.  At the Board hearing, the Veteran testified that his tinnitus started a couple months after getting new duties that exposed him to motor pool noise, vehicles, and artillery.  The Veteran is competent to describe the presence of tinnitus, including its onset.  Because tinnitus is a diagnosis based on purely subjective complaints of ringing in the ears, the Board may accept his statements in this regard.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Board finds no reason to doubt the veracity of the Veteran's statements regarding the presence and onset of his tinnitus.  His contention is wholly consistent with his military duties, to include in-service exposure to vehicle and artillery noise.  Given the Veteran's competent and credible statements regarding his tinnitus and the May 2016 positive nexus opinion, the Board finds that the evidence is at least in equipoise regarding whether or not the Veteran's current tinnitus began during military service and continued since service.  Accordingly, after resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has tinnitus that arose in service, and thus, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303; see Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (by requiring only an approximate balance of positive and negative evidence to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, in recognition of our debt to our veterans, has taken upon itself the risk of error in awarding such benefits (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990))).


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


